                                            Case 4:19-cv-00015-HSG Document 33 Filed 07/02/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       STEVEN ERIC GOULD,                               Case No. 19-cv-00015-HSG
                                   8                    Plaintiff,                          ORDER DENYING WITHOUT
                                                                                            PREJUDICE REQUEST FOR ENTRY
                                   9              v.                                        OF DEFAULT AGAINST ABC
                                                                                            VENTURES LLC
                                  10       LAURIE MARINO, et al.,
                                                                                            Re: Dkt. No. 32
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff filed this pro se action pursuant to 42 U.S.C. § 1983 regarding constitutional

                                  14   violations that occurred at Correctional Training Facility (“CTF”) in Soledad, California, where he

                                  15   was previously housed. Now pending before the Court is plaintiff’s renewed request for entry of

                                  16   default against defendant ABC Ventures LLC. Dkt. No. 32. For the reasons set forth below,

                                  17   plaintiff’s request is DENIED without prejudice to renewing once he effects service upon ABC

                                  18   Ventures LLC or demonstrates that he has already effected service upon ABC Ventures LLC.

                                  19                                              DISCUSSION

                                  20           On June 1, 2020, the Court denied the motion for summary judgment filed by defendants

                                  21   Kernan, Koenig, Marino and Tucker (collectively, the “CDCR Defendants”) with respect to

                                  22   plaintiff’s Eighth Amendment and First Amendment claims and referred this case to the Pro Se

                                  23   Prisoner Mediation Program. Dkt. No. 31.1 In that same order, the Court denied plaintiff’s

                                  24   request for entry of default judgment against defendant ABC Ventures LLC as follows:

                                  25

                                  26   1
                                         The Court’s June 1, 2020 order also granted summary judgment in favor of the CDCR
                                  27   Defendants with respect to plaintiff’s claims against the CDCR Defendants in their official-
                                       capacity and with respect to plaintiff’s claims that his rights under the Religious Land Use and
                                  28   Institutionalized Persons Act (“RLUIPA”) were violated; and dismissed CDCR Secretary Kernan
                                       and CTF Warden Koenig from this action with prejudice. Dkt. No. 31.
                                          Case 4:19-cv-00015-HSG Document 33 Filed 07/02/20 Page 2 of 4



                                                      Here, the record is unclear as to whether defendant ABC Ventures LLC has been
                                   1          properly served with the summons and complaint. Pursuant to Fed. R. Civ. P. 4(h), a
                                              corporation must be served either in the manner prescribed by Rule 4(e)(1) for serving an
                                   2          individual, or by delivering a copy of the summons and of the complaint to an officer, a
                                              managing or general agent, or any other agent authorized by appointment or by law to
                                   3          receive service of process and—if the agent is one authorized by statute and the statute so
                                              requires—by also mailing a copy of each to the defendant. Fed. R. Civ. P. 4(h).
                                   4          According to the executed summons filed with the Court, the United States Marshal served
                                              defendant ABC Ventures LLC by personally serving, on May 15, 2018, Adam
                                   5          Clingerman, whom the United States Marshal identifies as the owner of ABC Ventures
                                              LLC. Dkt. No. 28 at 5. The Court cannot determine from the record whether the manner
                                   6          of service of the summons complies with the requirements set forth in Fed. R. Civ. P. 4(h).
                                              For example, it is unclear if Mr. Clingerman is an officer or agent authorized to receive
                                   7          service of process.
                                                      Because it is unclear if ABC Ventures LLC has been served, it is therefore also
                                   8          unclear if entry of default against defendant ABC Ventures LLC is warranted. The Court
                                              therefore DENIES plaintiff’s request for entry of default judgment against defendant ABC
                                   9          Ventures LLC.
                                                      Absent a showing of “good cause,” if a defendant is not served within 90 days after
                                  10          the complaint is filed, the action is subject to dismissal without prejudice as to that
                                              defendant. See Fed. R. Civ. P. 4(m). Although a plaintiff proceeding in forma pauperis
                                  11          may rely on service by the Marshal, it is ultimately the plaintiff’s responsibility to provide
                                              the Marshal with the correct information to effect service. See, e.g., Rochon v. Dawson,
                                  12          828 F.2d 1107, 1110 (5th Cir. 1987). Accordingly, the Court orders as follows: within
Northern District of California
 United States District Court




                                              sixty (60) days of the date of this order, plaintiff shall either (1) file a motion for entry of
                                  13          default against ABC Ventures LLC with the Court, explaining how he has effected service
                                              on ABC Ventures LLC, or (2) submit to the Court sufficient information such that the
                                  14          Marshal is able to effect service. [FN 2] Failure to comply with this deadline will result in
                                              the dismissal of ABC Ventures LLC from this action without prejudice.
                                  15
                                                      FN 2: On May 29, 2019, Mr. Clingerman sent a letter to this Court, which was
                                  16                  docketed at Dkt. No. 11, asking that the case be dismissed as to ABC Ventures
                                                      LLC because the allegations were inaccurate, the meals provided complied with the
                                  17                  contract specifications, and ABC Ventures LLC was no longer with the CDCR.
                                                      See Dkt. No. 11. It does not appear that plaintiff received a copy of Mr.
                                  18                  Clingerman’s letter. The Court will serve plaintiff with a copy of Dkt. No. 11
                                                      under separate cover.
                                  19
                                       Dkt. No. 31 at 3-4.
                                  20
                                              In his renewed request for entry of default, plaintiff argues that entry of default is
                                  21
                                       appropriate because (1) the summons was returned executed by ABC Ventures LLC on May 15,
                                  22
                                       2019, and filed with the Court on December 27, 2019; (2) ABC Ventures LLC filed a letter with
                                  23
                                       the Court on June 3, 2019; and (3) ABC Ventures LLC failed to answer the summons within the
                                  24
                                       time provided by Fed. R. Civ. P. 12. Dkt. No. 32 at 3-4. Plaintiff argues that because Mr.
                                  25
                                       Clingerman identified himself as the owner of ABC Ventures LLC, he “should be attached to the
                                  26
                                       default judgment through imputed liability and for vicarious liability.” Dkt. No. 32 at 5. Plaintiff
                                  27
                                       further argues that ABC Ventures LLC has been in default since May 30, 2019 because the
                                  28
                                                                                         2
                                          Case 4:19-cv-00015-HSG Document 33 Filed 07/02/20 Page 3 of 4




                                   1   summons was issued on May 9, 2019 and required a response within 21 days. Dkt. No. 32 at 4.

                                   2          Plaintiff has not established that the manner of service of the summons complied with the

                                   3   requirements set forth in Fed. R. Civ. P. 4(h). For a court to exercise jurisdiction over a defendant,

                                   4   whether an individual or corporation, the plaintiff must first serve the defendant in accordance

                                   5   with Fed. R. Civ. P. 4. Benny v. Pipes, 799 F.2d 489, 492 (9th Cir. 1986) (“A federal court is

                                   6   without jurisdiction over a defendant unless the defendant has been served in accordance with Fed.

                                   7   R. Civ. P. 4. . . . neither actual notice nor simply naming the defendant in the complaint will

                                   8   provide personal jurisdiction without substantial compliance with Rule 4.”) (internal quotations

                                   9   marks and citation omitted). Fed. R. Civ. P. 4(h) requires that a corporation be served either in

                                  10   the manner prescribed by Rule 4(e)(1) for serving an individual, or by delivering a copy of the

                                  11   summons and of the complaint to an officer, a managing or general agent, or any other agent

                                  12   authorized by appointment or by law to receive service of process and—if the agent is one
Northern District of California
 United States District Court




                                  13   authorized by statute and the statute so requires—by also mailing a copy of each to the defendant.

                                  14   Fed. R. Civ. P. 4(h). The Court cannot determine from the record whether the manner of service

                                  15   of the summons complies with the requirements set forth in Fed. R. Civ. P. 4(h). For example, it

                                  16   is unclear if Mr. Clingerman is an officer or agent authorized to receive service of process.

                                  17          Neither the executed summons filed with the Court on December 27, 2019, nor the letter

                                  18   from ABC Ventures LLC filed with the Court on June 3, 2019, establish that ABC Ventures LLC

                                  19   has been served in accordance with the requirements set forth in Fed. R. Civ. P. 4(h). The

                                  20   executed summons merely establishes that, on May 15, 2018, the United States Marshal

                                  21   personally served the summons on Adam Clingerman, and that the United States Marshal

                                  22   identified Adam Clingerman as the owner of ABC Ventures LLC. The letter filed on June 3, 2019

                                  23   from ABC Ventures LLC establishes that ABC Ventures LLC received a copy of the complaint.

                                  24   See generally Dkt. No. 11. Default judgment cannot be attached to a defendant through imputed

                                  25   or vicarious liability. Service must be in accordance with the Federal Rules of Civil Procedure.

                                  26   Finally, the time limits set forth in the summons do not apply to ABC Ventures LLC until it is

                                  27   served in accordance with Fed. R. Civ. P. 4.

                                  28          Because plaintiff has not demonstrated that he has effected service of process on ABC
                                                                                         3
                                          Case 4:19-cv-00015-HSG Document 33 Filed 07/02/20 Page 4 of 4




                                   1   Ventures LLC in accordance with the applicable law, the Court DENIES his request for entry of

                                   2   default with respect to ABC Ventures LLC without prejudice to renewing once he effects service

                                   3   upon ABC Ventures LLC or demonstrates that he has already effected service upon ABC Ventures

                                   4   LLC.

                                   5          Plaintiff has also requested that the Court deny defendant a “certificate of appeal (C.O.A)”

                                   6   and direct the United States Marshal to serve on ABC Ventures LLC a copy of his renewed

                                   7   request for entry of default at ABC Ventures LLC, c/o Owner, Adam B. Clingerman, 2411 Old

                                   8   Crow Canyon Rd., Suite 170, San Ramon CA 94583. Dkt. No. 32 at 5, 7. Plaintiff’s request that

                                   9   the Court deny defendant a certificate of appealability is DENIED as moot. No defendant has

                                  10   requested a certificate of appealability and a certificate of appealability is not applicable in civil

                                  11   rights cases. Plaintiff’s request that the United States Marshal serve on ABC Ventures LLC a

                                  12   copy of his renewed request for entry of default is DENIED. Serving a copy of the renewed
Northern District of California
 United States District Court




                                  13   request for entry of default would not effect service.

                                  14                                              CONCLUSION

                                  15          For the reasons set forth above, the Court DENIES plaintiff’s request that the Court enter

                                  16   default against ABC Ventures LLC without prejudice to renewing once he effects service upon

                                  17   ABC Ventures LLC or demonstrates that he has already effected service upon ABC Ventures

                                  18   LLC. The Court DENIES as moot plaintiff’s request that the Court deny defendant a certificate of

                                  19   appealability. The Court DENIES plaintiff’s request that the United States Marshal serve on ABC

                                  20   Ventures LLC a copy of his renewed request for entry of default. Dkt. No. 32.

                                  21          This order terminates Dkt. No. 32.

                                  22          IT IS SO ORDERED.

                                  23   Dated: 7/2/2020

                                  24                                                      ______________________________________
                                                                                          HAYWOOD S. GILLIAM, JR.
                                  25                                                      United States District Judge
                                  26
                                  27

                                  28
                                                                                           4
